Case 3:20-mc-00004-NJR-GCS Document 16 Filed 09/03/20 Page 1 of 5 Page ID #59




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

  IRON WORKERS ST. LOUIS                      )
  DISTRICT COUNSEL PENSION                    )
  FUND TRUST,                                 )
  IRON WORKERS ST. LOUIS                      )
  DISTRICT COUNSEL ANNUITY                    )
  TRUST,                                      )
  IRON WORKERS ST. LOUIS                      )
  DISTRICT COUNSEL WELFARE                    )
  PLAN,                                       )
                                              )
                   Plaintiffs,                )
                                              )
  vs.                                         )         Cause No. 3:20-mc-004-NJR-GCS
                                              )
  BUMPY’S STEEL ERECTION, LLC,                )
                                              )
                   Defendant.                 )

                           REPORT & RECOMMENDATION

 SISON, Magistrate Judge:

        On December 4, 2019, Plaintiffs secured a default judgment against Defendant

 Bumpy’s Steel Erection, Inc. in the amount of $685,427.85 in the U.S. District Court for the

 Eastern District of Missouri (Case No. 4:18-cv-2032-HEA). The foreign judgment was

 registered in this district on February 3, 2020, and the matter was referred to the

 undersigned Magistrate Judge for a citation to discover assets. On May 5, 2020, the Court

 approved service of an alias citation on Defendant by alternative methods after Plaintiffs

 had difficulty serving Defendant personally and suggested that Defendant’s registered

 agent was attempting to avoid service.

        The Court held a citation to discover assets hearing on July 16, 2020, but Defendant

 failed to appear. Counsel for Plaintiffs confirmed at the hearing that they had served


                                          Page 1 of 5
Case 3:20-mc-00004-NJR-GCS Document 16 Filed 09/03/20 Page 2 of 5 Page ID #60




 Defendant on multiple occasions. After the hearing, the undersigned entered an order

 directing Defendant to show cause in writing why civil contempt sanctions should not be

 imposed due to Defendant’s failure to appear. (Doc. 12). Plaintiffs were directed to send

 a copy of the Court’s show cause order to Defendant via U.S. Mail, which they did.

        Defendant was to respond to the show cause order by August 7, 2020, but, to date,

 Defendant has not appeared or responded. As such, the undersigned directed Plaintiffs

 to submit an accounting of their reasonable attorneys’ fees, costs, and losses tied to

 Defendant’s non-compliance with this Court’s orders. That accounting was submitted on

 August 26, 2020, and, for the reasons delineated below, the undersigned

 RECOMMENDS that the Court find Defendant in civil contempt and order Defendant

 to pay Plaintiffs a financial sanction in the amount of $2,253.38.

        Under Federal Rule of Civil Procedure 69, federal courts follow “the procedure of

 the state where the court is located” when enforcing a judgment. Illinois law

 contemplates a procedure under which a creditor may request a proceeding to discover

 assets and may seek to compel payment towards the judgment. See 735 ILCS § 5/2-1402.

 A court issues a citation to discover assets, as the Court did here, and the judgment debtor

 must appear and be deposed by the judgment creditor. Here, however, Defendant, the

 judgment debtor, failed to appear, and Illinois law specifically provides that failure to

 comply with a citation to discover assets may constitute contempt of court. See id. This

 situation is akin to a witness who refuses to comply with a subpoena, and Rule 45(e) is

 clear that the “[f]ailure by any person without adequate excuse to obey a subpoena . . .

 may be deemed a contempt of court.”


                                          Page 2 of 5
Case 3:20-mc-00004-NJR-GCS Document 16 Filed 09/03/20 Page 3 of 5 Page ID #61




        Contempt may be civil or criminal, and Defendant was warned clearly of the risk

 of remedial civil contempt sanctions in the Court’s order to show cause. (Doc. 12). Civil

 contempt is intended to compel a party to act and to compensate parties for their losses

 resulting from non-compliance. See United States v. United Mine Workers of America, 330

 U.S. 258, 303-304 (1947). “A court’s civil contempt power rests in its inherent limited

 authority to enforce compliance with court orders and ensure judicial proceedings are

 conducted in an orderly manner.” United States v. Dowell, 257 F.3d 694, 699 (7th Cir.

 2001)(quoting Jones v. Lincoln Elec. Co., 188 F.3d 709, 737 (7th Cir. 1999).

        To be found in civil contempt, a party “must have violated an order that sets forth

 in specific detail an unequivocal command from the court.” Dowell, 257 F.3d at 699. Here,

 the citation to discover assets was an unequivocal command from the Court to appear.

 Defendant was given an opportunity to address its failure to abide by the Court’s order,

 but failed to respond to the order to show cause. The undersigned finds that there is clear

 and convincing proof to hold Defendant in civil contempt. See Stotler & Co. v. Able, 870

 F.2d 1158, 1163 (7th Cir. 1989)(establishing that the burden of proof for civil contempt is

 clear and convincing evidence).

        Sanctions for civil contempt may be coercive, designed to compel an action, or

 remedial, intended “to compensate an aggrieved party for losses sustained as a result of

 the contemnor’s disobedience.” Dowell, 257 F.2d at 699 (quoting In re Maurice, 73 F.3d 124,

 127-128 (7th Cir. 1995)). The undersigned believes that a remedial sanction is appropriate

 here and recommends that the Court compensate Plaintiffs for their efforts to secure

 Defendant’s appearance.


                                           Page 3 of 5
Case 3:20-mc-00004-NJR-GCS Document 16 Filed 09/03/20 Page 4 of 5 Page ID #62




        To calculate attorneys’ fees, the district court generally begins with the “lodestar,”

 i.e., the product of the hours reasonably expended on the case multiplied by a reasonable

 hourly rate. See Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014). “The party seeking

 an award of fees should submit evidence supporting the hours worked and rates

 claimed[]” in support of the lodestar. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

 “Although lodestar yields a presumptively reasonable fee . . . the court may nevertheless

 adjust the fee based on factors not included in the computation[.]” Montanez, 755 F.3d at

 553. Such factors can include the time and labor required, the novelty or difficulty of the

 case, the degree of success achieved, the experience and ability of the attorneys, the

 adequacy of the documentation of the hours, and whether appropriate billing judgment

 was used. See Hensley, 461 U.S. at 430, 430 n.4.

        Here, the affidavit submitted by Plaintiffs fairly represents the number of hours

 counsel spent and the costs incurred preparing for the citation to discover assets and

 addressing Defendant’s failure to appear. It is limited to the appropriate time period, and

 the hours billed and billing rates are presumptively reasonable. As such, the undersigned

 is convinced that $2,253.38 is an appropriate remedial sanction and recommends

 imposing the sanction based on costs in the amount of $176.13 and the following

 attorneys’ fees:

  Attorney               Hourly Rate            Hours Billed           Total Fees

  William Blumthal       $250.00                7.11                   $1,777.50

  Joseph Mallon          $285.00                .85                    $242.25




                                          Page 4 of 5
Case 3:20-mc-00004-NJR-GCS Document 16 Filed 09/03/20 Page 5 of 5 Page ID #63




  Lucas Habeeb           $230.00                  .25                 $57.50

  Total Fees                                                          $2,077.25



                                        CONCLUSION

        For the above-stated reasons, it is RECOMMENDED that the Court hold

 Defendant Bumpy’s Steel Erection, Inc. in civil contempt and impose a remedial sanction

 in the amount of $2,253.38 to compensate Plaintiffs for Defendant’s failure to comply with

 the Court’s citation to discover assets.

        Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 73.1(b), the parties may object to

 any or all of the proposed dispositive findings in this Recommendation. The failure to file

 a timely objection may result in the waiver of the right to challenge this Recommendation

 before either the District Court or the Seventh Circuit Court of Appeals. See, e.g., Snyder

 v. Nolen, 380 F.3d 279, 284 (7th Cir. 2004). Accordingly, objections to this Report and

 Recommendation must be filed on or before September 21, 2020.

        Plaintiffs shall send a copy of this Report & Recommendation to Defendant via e-

 mail (if known) and via U.S. mail.

        IT IS SO ORDERED.                                                 Digitally signed
                                                                          by Judge Sison 2
        Dated: September 3, 2020.                                         Date: 2020.09.03
                                                                          15:07:16 -05'00'
                                                          ______________________________
                                                          GILBERT C. SISON
                                                          United States Magistrate Judge




                                            Page 5 of 5
